Appeal from an order of the Supreme Court, Yates County (Dennis F. Bender, A.J.), dated July 24, 2014. The order, inter alia, awarded sole legal custody of the parties’ child to defendant-respondent and dismissed plaintiff-petitioner’s family offense petition.
It is hereby ordered that said appeal insofar as it challenges the award of custody to defendant-respondent is unanimously dismissed, and the order is affirmed without costs.
Same memorandum as in Cunningham v Cunningham ([appeal No. 3] 137 AD3d 1704 [2016]).
Present—Smith, J.P., Peradotto, Nemoyer, Curran and Scudder, JJ.